Citation Nr: 0029344	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  98-08 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 
10 percent for residuals of pellet shotgun wounds of the left 
lower extremity with retained foreign bodies.

3.  Entitlement to an initial evaluation in excess of 
10 percent for residuals of pellet shotgun wounds of the 
right lower extremity with retained foreign body.

4.  Entitlement to an initial evaluation in excess of 
10 percent for residuals of a pellet shotgun wound of the 
left hand with retained foreign body in the fourth metacarpal 
region.

5.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the right fifth toe.


6.  Entitlement to an initial compensable evaluation for 
residuals of a pellet shotgun wound to the left 
pelvic/sacroiliac region with retained foreign bodies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to December 
1971.

The current appeal arose from March 1997 and June 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  In March 1997, the RO 
denied reopening the claim of entitlement to service 
connection for PTSD.  In June 1997, the RO granted 
entitlement to service connection for residuals of pellet 
shotgun wounds of the left lower extremity with retained 
foreign bodies, residuals of pellet shotgun wounds of the 
right lower extremity with retained foreign body, residuals 
of a fracture of the right fifth toe, and residuals of a 
pellet shotgun wound to the left pelvic/sacroiliac region 
with retained foreign bodies and assigned each a 
noncompensable evaluation, effective August 13, 1996.  The RO 
granted entitlement to service connection for residuals of a 
pellet shotgun wound of the left hand with retained foreign 
body in the fourth metacarpal region and assigned a 
10 percent evaluation, effective August 13, 1996.  The RO 
also affirmed the denial to reopen the claim of entitlement 
to service connection for PTSD.

In June 2000, the RO granted increased evaluations to 
10 percent for residuals of pellet shotgun wounds of the left 
lower extremity with retained foreign bodies and residuals of 
pellet shotgun wounds of the right lower extremity with 
retained foreign body, effective August 13, 1996.  The RO 
affirmed the other determinations previously entered.

In June 2000, the RO determined that clear and unmistakable 
error had not occurred in the July 1988 rating decision, 
which denied entitlement to service connection for PTSD.  The 
veteran did not submit a notice of disagreement as to this 
issue, and thus this claim is not considered part of the 
current appellate review.

A June 1999 VA examination report shows the veteran reported 
that it was his left fifth toe that was fractured in service.  
The veteran is service connected for residuals of a fracture 
of the right fifth toe.  As the claim of entitlement to 
service connection for residuals of a fracture of the left 
fifth toe has been neither procedurally prepared nor 
certified for appellate review, the Board of Veterans' 
Appeals (Board) is referring it to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).

The issue of entitlement to an initial compensable evaluation 
for residuals of a fracture of the right fifth toe is 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
when it issued an unappealed rating decision in July 1988.

2.  Evidence submitted since the final July 1988 rating 
decision bears directly or substantially upon the issue of 
entitlement to service connection for PTSD, and by itself or 
in connection with the evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  Residuals of pellet shotgun wounds of the left lower 
extremity with retained foreign bodies are manifested by no 
more than a moderate muscle injury.

4.  Residuals of pellet shotgun wounds of the right lower 
extremity with retained foreign body are manifested by no 
more than a moderate muscle injury.

5.  Residuals of a pellet shotgun wound of the left hand with 
retained foreign body in the fourth metacarpal region are 
manifested by mild weakness in the left grip.

6.  Residuals of a pellet shotgun wound to the left 
pelvic/sacroiliac region with retained foreign bodies are 
manifested by no more than a moderate muscle injury.


CONCLUSIONS OF LAW

1.  Evidence submitted since the final July 1988 rating 
decision, wherein the RO denied entitlement to service 
connection for PTSD, is new and material, and the veteran's 
claim for this benefit has been reopened.  38 U.S.C.A. 
§§ 5104, 5108, 7105 (West 1991);  38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (2000).

2.  The criteria for an initial evaluation in excess of 
10 percent for residuals of pellet shotgun wounds of the left 
lower extremity with retained foreign bodies have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.56, 4.73, Diagnostic Code 5314 (2000).

3.  The criteria for an initial evaluation in excess of 
10 percent for residuals of pellet shotgun wounds of the 
right lower extremity with retained foreign body have not 
been met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 
4.56, 4.73, Diagnostic Code 5314.

4.  The criteria for an initial evaluation in excess of 
10 percent for residuals of a pellet shotgun wound of the 
left hand with retained foreign body in the fourth metacarpal 
region have not been met.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 4.7, 4.56, 4.73, Diagnostic Code 5309 (2000).

5.  The criteria for an initial compensable evaluation of 
10 percent for residuals of a pellet shotgun wound to the 
left pelvic/sacroiliac region with retained foreign bodies 
have been met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 
4.56, 4.73, Diagnostic Code 5316 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that in April 1971 the 
veteran was returning to his girlfriend's house when he was 
shot by his girlfriend's father.  The veteran was shot in the 
back of both legs.

A June 1971 medical profile shows the veteran sustained a 
contusion to the left peroneal nerve, which was resolving.  
At that time, shotgun pellets were removed from the left 
hand.  

In July 1971 the veteran was noted to have returned from 
Vietnam in January 1971 and to have had a history of 
emotional problems while in Vietnam.  He indicated he wanted 
to be discharged from service.  The examiner stated that he 
had passive aggressive behavior.

In September 1971 a pellet was removed from the right medial 
knee.  Several days later the wound was noted to be healing 
well.  

In October 1971 the veteran reported some discomfort as to 
the pellet in the right knee.  An arthrogram was recommended.

In November 1971 an arthrogram was conducted on the right 
knee and was reported to be negative.

A December 1971 report of medical examination shows clinical 
evaluations of the upper extremities, lower extremities, and 
feet were normal.  Psychiatric evaluation was normal.

A January 1972 report of medical examination shows clinical 
evaluations of the upper extremities were normal.  Clinical 
evaluations of the feet and lower extremities were abnormal.  
The veteran reported he had sustained an injury to both legs 
in April 1971, and had cramps in his legs when he would walk 
long distances.  The examiner stated he had an undetermined 
dysfunction of both calf muscles from traumatic injury.  As 
to the feet, the examiner stated he had traumatic arthritis 
of the Achilles tendon.

A February 1988 VA outpatient treatment report shows the 
veteran reported he was depressed but not suicidal.  No 
diagnosis was entered.

In a VA Form 21-4138, Statement in Support of Claim, received 
in July 1988, the veteran stated he was under constant stress 
while in Vietnam.  He stated the Viet Cong had planted 
landmines everywhere, and he never knew when one was going to 
go off.

The July 1988 rating decision shows the RO denied entitlement 
to service connection for PTSD because the veteran had not 
brought forth evidence of a diagnosis of PTSD nor stressors 
"which would evoke symptoms in most everyone."  

The RO notified the veteran of the decision in August 1988.  
He did not appeal it within one year of the determination, 
and thus that decision became final

The evidence which was associated with the claims file 
subsequent to the July 1988 rating decision, wherein the RO 
denied entitlement to service connection for PTSD, is 
reported in pertinent part below, and includes the relevant 
evidence referable to the claims of entitlement to 
evaluations in excess of those initially assigned by the RO.

A May 1990 private medical record shows the veteran reported 
depression.  The examiner entered a diagnosis of 
anxiety/depression.

An April 1991 private medical record shows a diagnosis of 
anxiety reaction.  In a separate April 1991 private medical 
record, the veteran reported he had been shot 20 years prior 
and had pain in both legs.  The examiner did not enter 
clinical findings or a diagnosis as to the veteran's legs.

An August 1991 private medical record shows the veteran 
stated he had less strain in his life.  The examiner stated 
that his anxiety was under better control with less stress.

A February 1992 private medical record shows a diagnosis of 
anxiety with chronic depression.

A June 1993 private medical record shows the veteran reported 
neuromuscular pain, particularly in his lower legs.  He 
complained of pain in his right foot when he would first get 
up in the morning.  The examiner stated that his right foot 
was normal.  Straight leg raising was normal in both legs, as 
was palpation of the muscles.  The assessment was 
neuromuscular pains.

A September 1993 private medical record shows the veteran 
complained of pain in his right knee.  He noted that a 
fragment had been removed during service.  He stated he had 
been doing fairly well until recently.  He described the pain 
as coming and going.  He denied any particular swelling or 
recurrent injuries.

Physical examination showed the veteran walked well with no 
antalgia.  He had full range of motion in his knees and no 
swelling.  The examiner noted that there was a little 
increased size over the lateral superior aspect of the 
patella on the right knee, but that there was no tenderness.  
There was no swelling, tenderness, or any other problem, but 
there was increased crepitation.  The examiner stated he had 
good extension and flexion of the legs.  There was no 
McMurray's sign, Lachman's or pivot shift.  The examiner 
stated the medial and collateral ligaments were stable.


The examiner stated x-rays of the right knee showed a small 
fragment in the tendon area, which could give him 
intermittent problems.  He did not recommend arthroscopic 
surgery.

An October 1993 private medical record shows the veteran was 
seen for follow-up with his knee cap complaints.  He reported 
he continued to have pain, but complained more of the left 
knee.  He stated he had difficulty getting up from a 
squatting position.  He stated he had difficulty going up 
stairs, but going down stairs was "okay."

Physical examination showed no evidence of any internal 
derangement except under the kneecap.  There was some 
crepitation and pains.  Lachman's was negative, as was 
McMurray's and pivot shift.  The examiner stated he felt most 
of this was patellofemoral, and that the best thing was 
physical therapy.

A separate October 1993 private medical record shows the 
veteran reported bilateral knee problems.  Physical 
examination revealed full range of motion of both legs.  
There was no effusion about the left knee, but the right knee 
had a small bit of fluid present.  There was no ecchymosis 
about the either knee.  His strength was 2+/5 in the right 
and 2+/5 in the left with limitation due to pain under the 
knee cap on the right knee and prepatellar pain on the left 
knee.  There was a minimal amount of crepitus on both knees.  
The examiner stated the ligaments were stable on both knees.

On August 13, 1996, the RO received a claim for entitlement 
to service connection for residuals of gunshot wounds.

An October 1996 private medical record shows the veteran 
reported mood problems.  The examiner stated he had discussed 
the veteran's depression and his PTSD from his Vietnam 
service.  The pertinent assessment was PTSD.


An October 1996 letter from the private examiner shows the 
veteran had been a patient of his for five years and suffered 
from depression and anxiety related to his "post-traumatic 
stress experiences during the Vietnam war."  He noted he had 
multiple buck shot residual wounds of the left arm and both 
legs.  

A December 1996 VA examination report shows the veteran 
reported he sustained pellet shotgun wounds to the legs, 
thighs, back, and left arm/left hand area.  He claimed a 
portion of the nail from the left thumb was gone but had 
regrown.  The examiner noted there was a faint scar at the 
base of the thumb, close to the wrist and a faint scar over 
the thenar area.  The examiner stated there was a foreign 
body at the base of the ring finger and a few retained 
foreign bodies over both buttocks.  There was no tenderness 
noted, and no visible scars over this area.  The examiner 
claimed he had foreign bodies over the entire lower 
extremities.  

The examiner stated the veteran lacked physical effort during 
the examination.  He noted he had a lack of physical 
conditioning.  Range of motion of the "entire 
musculoskeletal system" could be achieved to full range on 
encouraging him to relax and breathe deep in and out and to 
perform to the full extent.  The examiner noted he had PTSD 
and would be undergoing a psychiatric evaluation.

The examiner stated the veteran had pellet shotgun wounds to 
both lower extremities, buttock area, back, and left wrist 
and left forearm/hand area.  The examiner noted that there 
was a small foreign body felt at the base of the ring finger 
under the skin and also a foreign body felt on the palmar 
surface of the proximal phalanx of the thumb.  He stated he 
claimed he had foreign bodies under the skin over both 
buttocks and the entire lower extremities.  The examiner 
stated the scars and foreign bodies did not cause any visible 
disfiguration.

X-rays taken of the pelvis revealed a metallic density on the 
left half of the pelvis.  An x-ray of the left hand showed a 
metallic density at about the fourth left metacarpal.  X-rays 
of the lower extremities showed multiple scattered metallic 
pellet-shaped densities.

A December 1996 VA psychiatric evaluation report shows the 
veteran reported stressors from the ammunition and weapons 
that they used in Vietnam were "locked up from them," his 
section chief had clashed with him on numerous occasions and 
attempted to give him an Article 15, he was denied access of 
sit call by the section chief, and the base he was on was 
being constantly shelled by Vietnamese.  The examiner entered 
a diagnosis of PTSD and stated it was due to combat 
stressors.

A March 1999 VA psychiatric evaluation report shows the 
veteran reported inservice stressors such as his section 
chief not liking him, to include making him get haircuts 
everyday or dig ditches.  He stated he had been shot at by a 
woman's father.  The examiner stated the veteran's clinical 
symptomatology did not warrant a diagnosis of PTSD.  Instead, 
the examiner entered diagnoses of cannabis dependence and 
alcohol abuse, which were sustained in full remission.

A June 1999 VA examination report shows the veteran reported 
that it was his left fifth toe that was fractured, as opposed 
to his right fifth toe, but stated that he had no residual 
pain.  He stated he had recently been having pain in the 
forefoot, approximately over the fourth or fifth metatarsal.  

The examiner noted that the details of the shotgun injury 
were reviewed.  He had his back to his assailant, was wearing 
a long suede coat which covered his buttocks to the upper 
thigh region, and the brunt of the blast, from a single 
barrel, was in the region of the buttocks.  Only two pellets 
were known to have penetrated the shredded garment.  Thus the 
brunt of the blast was felt in the thighs, and some pellets 
entered the left hand as well.  The examiner noted the 
veteran was treated and hospitalized at Fort Leonard Wood.  
He stated he was able to find a note addressing his physical 
limitations of June 1971, but was not able to find the actual 
hospital notes.  The veteran described being in a half-body 
cast for four to six weeks because of the muscle injuries to 
the thighs.

The veteran reported he had been "slow ever since" and that 
his legs tired out easily.  He stated it had gotten worse as 
he had gotten older.  He described difficulty with standing 
for long periods of time, lifting, squatting, and bending.  

He stated he did not have the strength to carry things that 
weighed over 50 pounds and in his work as a radiator 
mechanic, he had to use a dolly to carry objects.  He stated 
he could only carry his four-year-old daughter 10 or 15 steps 
before getting tired and having to put her down.  He 
described discomfort and cramps in his knees and thighs.  The 
examiner noted that there may be some confusion to his 
complaints, as he had knee problems while in service, but 
that he would not address the knee problems in the 
examination report.  

The veteran stated he had always had pain and weakness with 
his left hand since the injury.  He described difficulty 
opening things, gripping things tightly, and holding objects 
tightly.

Physical examination revealed the veteran walked with a slow, 
deliberate gait.  The examiner stated he was able to toe 
walk, heel walk, and tandem walk.  He was only able to 
achieve approximately 25 percent of a squat, but could do 
somewhat better, to 30 or 35 percent, if he placed his hands 
on his thighs.  He was able to get on and off the examination 
table without great difficulty.

The examiner stated there were multiple small, pock-like 
scars over the posterior thighs, a few over the anterolateral 
thighs where apparently the pellets penetrated, and one over 
each buttock, and several on the left hand.  Even though left 
hand grip was good, the veteran stated he could not carry 
this out on a sustained basis.  The examiner stated muscle 
atrophy in the thighs and legs could not be detected.  Muscle 
bulk appeared normal.  The examiner stated that he had 
difficulty holding his left or right leg up against any 
resistance while lying supine.  Deep tendon reflexes were 
intact.

The examiner noted he had reviewed the prior medical 
disability examination and that photographs had been taken at 
that time.  He stated pictures would not be taken again, as 
the scars were difficult to see.  The examiner stated that no 
left deformities were seen and that there was some tenderness 
over the distal lateral forefoot where the veteran had 
complained of recent pain.

The examiner entered an impression of history of shotgun 
injury with the posterior thighs taking the brunt of the 
blast with the veteran reporting generalized weakness in the 
lower extremities.  He entered an impression of left hand 
residual symptoms with difficulty with grip and sustained 
forceful use of the left hand as described.  The examiner 
stated there were no objective abnormalities, but in view of 
the history of multiple pellets, he believed there was some 
mild weakness visible.

A June 2000 VA examination report shows the examiner reviewed 
the claims file.  He stated that a June 1999 x-ray of the 
left foot revealed a mild spur on the first 
metatarsophalangeal joint; the left hand revealed a soft 
tissue pellet; and both femurs revealed multiple pellets in 
the thigh and proximal calf on both the right and left legs.

The veteran stated had sustained shotgun pellet wounds in 
multiple areas in 1971.  He stated he had pain in the left 
thumb and dorsal third ray.  With respect to weakness and 
fatigability, he stated he had both and related these to 
pain.  As to incoordination, he stated he had none.

The veteran stated his low back hurt him on a daily basis, 
which would occasionally go to both legs.  He stated he had 
occasional numbness in the left posterior thigh.  With 
respect to weakness and fatigability, he stated yes as to 
both and related that they were due to pain.  As to 
incoordination, he denied such.

The veteran stated he was hit with pellets in both thighs and 
both calves.  He stated that he had pain daily in these areas 
and cramping in the right and left thighs and right and left 
calves.  With respect to weakness and fatigability, he stated 
he had both and related them to his pain.  He denied 
incoordination.

Physical examination of the left hand revealed no tenderness 
to palpation.  There was full flexion and extension of all 
joints of all five digits.  Capillary circulation to the 
fingers was normal.  There were no visible scars, and sensory 
examination was normal.

Examination of the thighs and calves revealed very slight 
tenderness about both posterior thighs and both calf regions.  
There were essentially no skin trophic changes and no visible 
trophy.  No definite scars were visible.

The examiner stated the shotgun pellet injury in 1971 had 
affected the left foot, left hand, both thighs and both 
calves.  He stated with respect to all areas, there was 
essentially no functional impairment and no additional loss 
as far as degrees of range of motion was concerned.  
Additionally, the examiner stated there did not appear to be 
any specific loss of function as far as the veteran's left 
fifth toe was concerned.

Criteria

New and material evidence

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis . . . is 
neither required, nor permitted."  See Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (2000).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a) (2000).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).

The determination of whether evidence is new and material is 
governed by the test set forth in 38 C.F.R. § 3.156(a) 
(2000), which is as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans, 9 Vet. App. at 283.

Thus, if the Board determines that the additionally-submitted 
evidence is "new and material," it must reopen the claim 
and adjudicate it as a claim of entitlement to service 
connection.

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000);  38 C.F.R. § 3.303 (2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Continuous service for 90 days or more during a period of 
war, and post service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (2000).

Eligibility for service connection for PTSD claim requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical evidence 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2000).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id.; see 38 U.S.C.A. § 1154(b) (West 1991).

"Engaged in combat" requires that a veteran have 
participated in an event constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  However, the issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis based on the facts of each case.  Any evidence which is 
probative of the issue of whether a veteran engaged in combat 
may be used by a veteran to support a veteran's assertion 
that he was engaged in combat.  

The benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12-
99; see 38 U.S.C.A. § 1154(b) (West 1991); Gaines v. West, 
11 Vet. App. 353, 359 (1998).

If the veteran did not serve in combat, or if the claimed 
stressor is not related to combat, the record must contain 
corroborating evidence that the in-service stressor occurred.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

The Board notes that 38 C.F.R. § 3.304(f), as written above, 
was amended to conform to the holding in Cohen v Brown, 
10 Vet. App. 128 (1997).  64 Fed. Reg. 32807 (1999).  Thus, 
the regulatory criteria governing service connection of the 
veteran's PTSD changed while his claim was pending.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the previous regulation, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  

If the claimed in-service stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Increased Evaluations

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2000).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the instant case the veteran is technically not seeking 
increased ratings, since his appeal arises from the original 
assignment of disability ratings.  In a claim for a greater 
original rating after an initial award of service connection, 
all of the evidence submitted in support of the veteran's 
claim is to be considered.  In initial rating cases, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 
(2000).

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10 (2000).  


In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

In cases of evaluation of musculoskeletal injuries there must 
be adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2000); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The medical nature of the particular disability to be rated 
under a given diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  
VAOPGCPREC 09-98.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  



The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

In regards to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to the following 
considerations:  

(a) less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.);  

(b) more movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.);  

(c) weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.);  

(d) excess fatigability;  

(e) incoordination, impaired ability to 
execute skilled movements smoothly;  and 





(f) pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.

38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  

Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

The Board must note that 38 C.F.R. § 4.56, which addresses 
evaluations of muscle disabilities, changed effective July 3, 
1997.  As stated above, when a regulation changes after a 
claim has been filed but before the appeal process has been 
completed, the version more favorable to the claimant will 
apply.  Karnas, 1 Vet. App. at 313.  However, the Board notes 
that the changes made to 38 C.F.R. § 4.56 were not 
substantive and thus neither is more favorable to the 
appellant's claim.  See Heuer v. Brown, 7 Vet. App. 379 
(1995).


Under the current regulation, a slight muscle wound is a 
simple wound of muscle without debridement or infection.  
38 C.F.R. § 3.56(d)(1)(i) (2000).  Objective findings of a 
slight muscle wound are a minimal scar, no evidence of 
fascial defect, atrophy, or impaired tonus, and no impairment 
of function or metallic fragments retained in muscle tissue.  
Id. at (d)(1)(iii).  

A moderate muscle wound is a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  38 C.F.R. § 3.56(d)(2)(i) (2000).  Objective 
findings of a moderate disability are entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue.  Id. at (d)(2)(iii).  Some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  Id.

A moderately severe muscle wound is a through and through or 
deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  38 C.F.R. § 3.56(d)(3)(i) (2000).  Objective 
findings of a moderately severe muscle wound are manifested 
by entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Id. at 
(d)(3)(iii).  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  Id.

A severe muscle wound is a through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. 
§ 3.56(d)(4)(i) (2000).  Objective findings of a severe 
muscle wound are manifested by ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Id. at (d)(4)(iii).  Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area.  Id.  

Muscles swell and harden abnormally in contraction.  Id.  
Tests of strength, endurance, or coordinated movements 
compared with corresponding muscles of the uninjured side 
indicate severe impairment of function.  Id.  

If present, the following are also signs of severe muscle 
disability: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  Id.

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993).

Diagnostic Code 5309 provides evaluations for disability of 
muscle group IX, which address the forearm muscles.  
38 C.F.R. § 4.73, Diagnostic Code 5309 (2000).  The forearm 
muscles act in strong grasping movements and are supplemented 
by the intrinsic muscles in delicate manipulative movements.  
Id.  The intrinsic muscles of the hand are the thenar 
eminence; short flexor, opponens, abductor and adductor of 
thumb; hypothenar eminence; short flexor, opponens and 
abductor of little finger.  Id.

The hand is so compact a structure that isolated muscle 
injuries are rare, being nearly always complicated with 
injuries of bones, joints, tendons, etc.  Id. at Note.  A 
disability evaluated under this Diagnostic Code should be 
rated on limitation of motion with a minimum of a 10 percent 
evaluation.  Id.

Diagnostic Code 5314 provides evaluations for disability of 
muscle group XIV, the anterior thigh group: (1) sartorius; 
(2) rectus femoris; (3) vastus externus; (4) vastus 
intermedius; (5) vastus internus; (6) tensor vaginae femoris.  
38 C.F.R. § 4.73, Diagnostic Code 5314 (2000).  

The function of these muscles are as follows: extension of 
knee (2, 3, 4, 5); simultaneous flexion of hip and flexion of 
knee (1); tension of fascia lata and iliotibial (Maissiat's) 
band, acting with XVII (1) in postural support of body (6); 
acting with hamstrings in synchronizing hip and knee (1, 2).  
Id.

This Diagnostic Code provides a noncompensable evaluation for 
slight muscle injury, a 10 percent evaluation for moderate 
muscle injury, a 30 percent evaluation for moderately severe 
muscle injury, and a 40 percent evaluation for severe muscle 
injury.  Id.

Diagnostic Code 5316 provides evaluations for disability of 
muscle group XVI, which involves function of the hip 
including flexion of hip (1, 2, 3).  38 C.F.R. § 4.73, 
Diagnostic Code 5316 (2000).  The pelvic girdle group 1 
involves the (1) Psoas; (2) iliacus; and (3) pectineus.  Id.

This Diagnostic Code provides a noncompensable evaluation for 
slight muscle injury, a 10 percent evaluation for moderate 
muscle injury, a 30 percent evaluation for moderately severe 
muscle injury, and a 40 percent evaluation for severe muscle 
injury.  Id.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2000).


Analysis

I.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
PTSD.

The veteran seeks to reopen his claim of entitlement to 
service connection for PTSD, which the RO last denied when it 
issued a final rating decision in August 1988.  

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104(a).

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis; not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.  See id.

Review of the RO's findings in the July 1988 rating decision 
shows, in essence, that it found that the veteran had not 
brought forth evidence to establish service connection for 
PTSD.  It stated the veteran had not brought forth competent 
evidence of a diagnosis of PTSD nor stressors that "would 
evoke symptoms in most everyone."  

Considering the evidence submitted since the July 1988 rating 
decision under 38 C.F.R. § 3.156(a), the Board has determined 
that the veteran has presented evidence which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for PTSD.  See id.  Specifically, the veteran has 
brought forth competent evidence of a diagnosis of PTSD.  
Because this has cured one of the defects upon which the RO 
based its denial, the veteran's claim is reopened and must 
now be considered on a de novo basis.  See Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

Accordingly, the Board has determined that the claim of 
entitlement to service connection for PTSD is reopened and is 
addressed further in the remand portion of the decision.  
38 U.S.C.A. § 5107(a).

II.  Increased Evaluations

The law provides that "[t]he Secretary shall assist a 
claimant in developing all facts pertinent to a claim for 
benefits under this title.  

Such assistance shall include requesting information as 
described in section 5106 of this title.  The Secretary shall 
provide a medical examination when such examination may 
substantiate entitlement to the benefits sought.  The 
Secretary may decide a claim without providing assistance 
under this subsection when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement.  Public Law No: 106-398 (October 30, 2000), to 
be codified at 38 U.S.C.A. § 5107(a).

The Board is satisfied that all relevant facts have been 
properly developed to their full extent, and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  In this 
regard the Board notes that the veteran has been afforded 
additional comprehensive examinations, which have addressed 
each of his claims for higher evaluations.  Therefore, the 
Board finds the Secretary has met his duty to assist.

Additionally, the Board is unaware of any additional 
evidence, VA or non-VA, which has not already been requested 
and/or obtained that is pertinent to the disabilities at 
issue.  


Residuals of pellet shotgun wounds of the 
left lower extremity with retained 
foreign bodies

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 10 percent for residuals 
of pellet shotgun wounds of the left lower extremity with 
retained foreign bodies.  In December 1996 the veteran 
complained of weakness in his left leg.  The examiner stated 
he had full range of motion of the entire musculoskeletal 
system.  X-rays shows retained foreign bodies in the left 
lower extremity.  The examiner noted that the scars on the 
left leg did not cause any visible deformities.

In June 1999 the veteran stated his left leg tired out 
easily.  He was able to toe walk, heel walk, and tandem walk.  
The examiner noted he was able to get on and off the 
examining table without great difficulty.  There was no 
muscle atrophy detected in the left leg, and muscle bulk 
appeared normal.  He had difficulty holding his left leg up 
against any resistance while lying supine.  The examiner 
stated there was some mild weakness visible.

In June 2000 the veteran reported occasional numbness in the 
left posterior thigh.  The examiner stated that the sensory 
examination to scratch was normal in the left lower 
extremity.  The examiner stated there was no skin trophic 
changes and no visible trophy.  He determined that there was 
essentially no functional impairment and no additional loss 
as far as range of motion was concerned.

Reviewing the veteran's service-connected disability under 38 
C.F.R. § 4.56(d)(2)(iii), objective findings of residuals of 
pellet shotgun wounds of the left lower extremity with 
retained foreign bodies are consistent with the findings of 
no more than a moderate disability of the muscle.  No 
examiner has found that the scars from the gunshot wound have 
prolonged infection.  In fact, the examiner stated that the 
scars were hardly visible.  There has been a finding of 
weakness in the left leg, but no medical findings of loss of 
deep fascia or muscle substance.  In the June 1999 and June 
2000 the examiners stated there was no atrophy in the left 
lower extremity.  The Board finds that these medical findings 
are consistent with no more than a moderate muscle disability 
and thus no more than 10 percent disabling.  See 38 C.F.R. 
§ 4.73, Diagnostic Code 5314.

The Board must now consider whether an evaluation in excess 
of 10 percent is warranted.  The Board finds that an 
evaluation in excess of 10 percent is not warranted.  The 
objective findings of record are not indicative of any more 
than a moderate muscle injury.  There has been only a finding 
of mild weakness in the left lower extremity.  The Board does 
not find that "mild" weakness equates a finding of loss of 
deep fascia or muscle substance.  As stated above, in the 
June 1999 and June 2000 examination reports, both examiners 
found that there was no atrophy in the left lower extremity.  
In June 1999 the veteran had full range of motion of the 
musculoskeletal system.  

The Board is aware that under Diagnostic Code 7804, a scar 
that is tender and painful on objective demonstration 
warrants a 10 percent disability evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2000).  In all three 
examination reports, the examiners have stated that the scars 
in the left lower extremity are hardly visible, and have not 
stated that such scars are tender and painful.  See id.  
Therefore, a separate evaluation for the veteran's scars on 
the left lower extremity would not be warranted.

The Board notes that a separate evaluation for pain, 
weakness, incoordination, and excess fatigability is not 
warranted.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 
4.45.  The veteran does not have more movement than normal 
nor less movement than normal.  He has been reported to have 
full range of motion of the left lower extremity.  The 
examiner noted in the June 2000 examination report that the 
veteran had no functional impairment and no additional loss 
as far as degrees of range of motion was concerned.  He has 
complained of weakness in his left leg, which the Board finds 
is contemplated by the current 10 percent evaluation, and 
which establishes a moderate muscle injury.  Thus, the 
findings in the examination reports provide no basis for 
assignment of an increased evaluation with the application of 
38 C.F.R. §§ 4.40, 4.45.  

The veteran is competent to report his symptoms.  To the 
extent that he has asserted he warranted a higher evaluation 
as to his residuals of pellet shotgun wounds of the left 
lower extremity with retained foreign bodies, he was correct, 
and the RO granted a 10 percent evaluation, effective August 
13, 1996.  However, to the extent that he has stated he 
warrants a higher evaluation, the medical evidence does not 
support the veteran's contentions for a higher evaluation for 
the reasons stated above.  Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for residuals of pellet 
shotgun wounds of the left lower extremity with retained 
foreign bodies.  Gilbert, 1 Vet. App. at 53.

Residuals of pellet shotgun wounds of the 
right lower extremity with retained 
foreign body

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 10 percent for residuals 
of pellet shotgun wounds of the right lower extremity with 
retained foreign body.  In December 1996 the veteran 
complained of weakness in his right leg.  The examiner stated 
he had full range of motion of the entire musculoskeletal 
system.  X-rays shows retained foreign bodies in the right 
lower extremity.  The examiner noted that the scars on the 
right leg did not cause any visible deformities.

In June 1999, the veteran stated his right leg tired out 
easily.  He was able to toe walk, heel walk, and tandem walk.  
The examiner noted he was able to get on and off the 
examining table without great difficulty.  There was no 
muscle atrophy detected in the right leg, and muscle bulk 
appeared normal.  He had difficulty holding his right leg up 
against any resistance while lying supine.  The examiner 
stated there was some mild weakness visible.

A June 2000 sensory examination to scratch was normal in the 
right lower extremity.  The examiner stated there were no 
skin trophic changes and no visible trophy.  He determined 
that there was essentially no functional impairment and no 
additional loss as far as range of motion was concerned.

Reviewing the veteran's service-connected disability under 38 
C.F.R. § 4.56(d)(2)(iii), objective findings of residuals of 
pellet shotgun wounds of the right lower extremity with 
retained foreign body are consistent with the findings of no 
more than a moderate disability of the muscle.  No examiner 
has found that the scars from the gunshot wound have 
prolonged infection.  In fact, the examiner stated that the 
scars were hardly visible.  There has been a finding of 
weakness in the right leg, but no medical findings of loss of 
deep fascia or muscle substance.  

In the June 1999 and June 2000 the examiners stated there was 
no atrophy in the right lower extremity.  The Board finds 
that these medical findings are consistent with no more than 
a moderate muscle disability and thus no more than 10 percent 
disabling.  See 38 C.F.R. § 4.73, Diagnostic Code 5314.

The Board must now consider whether an evaluation in excess 
of 10 percent is warranted.  The Board finds that an 
evaluation in excess of 10 percent is not warranted.  The 
objective findings of record are not indicative of any more 
than a moderate muscle injury.  There has been only a finding 
of mild weakness in the right lower extremity.  The Board 
does not find that "mild" weakness equates to a finding of 
loss of deep fascia or muscle substance.  As stated above, in 
the June 1999 and June 2000 examination reports, both 
examiners found that there was no atrophy in the right lower 
extremity.  In June 1999 the veteran had full range of motion 
of the musculoskeletal system.  

The Board is aware that under Diagnostic Code 7804, a scar 
that is tender and painful on objective demonstration 
warrants a 10 percent disability evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  In all three examination 
reports, the examiners have stated that the scars in the 
right lower extremity are hardly visible and have not stated 
that such scars are tender and painful.  See id.  Therefore, 
a separate evaluation for the veteran's scars on the right 
lower extremity would not be warranted.

The Board notes that a separate evaluation for pain, 
weakness, incoordination, and excess fatigability is not 
warranted.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 
4.45.  The veteran does not have more movement than normal 
nor less movement than normal.  He has been reported to have 
full range of motion of the right lower extremity.  The 
examiner noted in the June 2000 examination report that the 
veteran had no functional impairment and no additional loss 
as far as degrees of range of motion was concerned.  The 
veteran has complained of weakness in his right leg, which 
the Board finds is contemplated by the current 10 percent 
evaluation, and which establishes a moderate muscle injury.  
Thus, the findings in the examination reports provide no 
basis for assignment of an increased evaluation with the 
application of 38 C.F.R. §§ 4.40, 4.45.  


The veteran is competent to report his symptoms.  To the 
extent that he has asserted he warranted a higher evaluation 
as to his residuals of pellet shotgun wounds of the right 
lower extremity with retained foreign body, he was correct, 
and the RO granted a 10 percent evaluation, effective August 
13, 1996.  However, to the extent that he has stated he 
warrants a higher evaluation, the medical evidence does not 
support his contentions for a higher evaluation for the 
reasons stated above.  Hatlestad, 1 Vet. App. 164.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for residuals of pellet 
shotgun wounds of the right lower extremity with retained 
foreign body.  Gilbert, 1 Vet. App. at 53.


Residuals of a pellet shotgun wound of 
the left hand with retained foreign body 
in the fourth metacarpal region

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 10 percent for residuals 
of a pellet shotgun wound of the left hand with retained 
foreign body in the fourth metacarpal region.  In December 
1996 the veteran's left hand was shown to have retained 
foreign bodies.  There was a small scar at the bottom of the 
thumb.

In June 1999 the examiner stated the veteran's grip in his 
left hand was good.  The veteran, however, stated that he 
could not sustain a left-hand grip very well (the veteran is 
right handed).  The examiner determined there was some mild 
weakness visible.

In June 2000 the veteran complained of pain in his left hand.  
Examination of the left hand revealed no tenderness to 
palpation, and there was full extension and flexion of all 
joints of all five digits.  Capillary circulation was normal, 
and there were no visible scars.  Sensory examination was 
normal.

The minimum evaluation that must be given to a muscle wound 
to the hand is 10 percent.  See 38 C.F.R. § 4.73, Diagnostic 
Code 5309 at Note.  Otherwise, it should be evaluated based 
on limitation of motion of the hand.  Id.  Here, the veteran 
has been shown to have full range of motion of all of his 
fingers.  Thus, the Board finds the minimum evaluation of 
10 percent is appropriate in this case.  See id.

The Board must now consider whether an evaluation in excess 
of 10 percent is warranted.  The Board finds that an 
evaluation in excess of 10 percent is not warranted.  There 
has been only a finding of mild weakness in the left hand.  
The veteran's left hand is his minor hand.  He has full range 
of motion in his fingers, and there is no need to evaluate 
the veteran's left hand based upon limitation of motion of 
the fingers, when no limitation of motion has been shown.  

The Board is aware that under Diagnostic Code 7804, a scar 
that is tender and painful on objective demonstration 
warrants a 10 percent disability evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  The examination reports have 
established that the scars on the left hand are hardly 
visible, and the examiner stated that the veteran's left hand 
had no tenderness upon palpation.  See id.  Therefore, a 
separate evaluation for the scars on the left hand would not 
be warranted.

The Board notes that a separate evaluation for pain, 
weakness, incoordination, and excess fatigability is not 
warranted.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 
4.45.  The veteran has been shown to have some mild visible 
weakness in his left hand.  The Board finds that such finding 
is contemplated in the 10 percent evaluation currently 
assigned.  He has full range of motion of his fingers, and 
the examiner state in the June 2000 examination report that 
there was no functional impairment and no additional loss as 
far as degrees of range of motion was concerned.  

Thus, the findings in the examination reports provide no 
basis for assignment of an increased evaluation with the 
application of 38 C.F.R. §§ 4.40, 4.45.  

The veteran is competent to report his symptoms.  To the 
extent that he has asserted he warrants a higher evaluation 
as to his residuals of a pellet shotgun wound of the left 
hand with retained foreign body in the fourth metacarpal 
region, the medical evidence does not support his contentions 
for a higher evaluation for the reasons stated above.  
Hatlestad, 1 Vet. App. 164.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for residuals of a pellet 
shotgun wound of the left hand with retained foreign body in 
the fourth metacarpal region.  Gilbert, 1 Vet. App. at 53.


Residuals of a pellet shotgun wound to 
the left pelvic/sacroiliac region with 
retained foreign bodies

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports an initial compensable 
evaluation of 10 percent for residuals of a pellet shotgun 
wound to the left pelvic/sacroiliac region with retained 
foreign bodies.  Specifically, the evidence establishes that 
the veteran has retained foreign bodies in his left pelvic 
area.  Under 38 C.F.R. § 4.56, a slight muscle wound 
contemplates no retained metallic fragment in the muscle.  
Because he has retained foreign bodies in his left pelvic 
area, the Board finds that the evaluation should be increased 
to 10 percent to contemplate a moderate muscle wound.  See 
38 C.F.R. § 4.56.

The Board must now consider whether an evaluation in excess 
of 10 percent is warranted.  The Board finds that an 
evaluation in excess of 10 percent is not warranted.  The 
objective findings of record are not indicative of any more 
than a moderate muscle injury.  

In June 1999 the examiner made a general finding that the 
veteran had mild visible weakness.  No examiner, however, has 
reported a finding of loss of deep fascia or muscle 
substance.  In the June 2000 examination report, the examiner 
stated the veteran had slight tenderness subjectively on the 
right and left lower lumbar musculature.  

The Board is aware that under Diagnostic Code 7804, a scar 
that is tender and painful on objective demonstration 
warrants a 10 percent disability evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  In all three examination 
reports, the examiners have stated that the scars in the left 
pelvic area are hardly visible, and no examiner has stated 
the scars are tender and painful.  See id.  Therefore, a 
separate evaluation for the scars on the left pelvic area 
would not be warranted.

The Board notes that a separate evaluation for pain, 
weakness, incoordination, and excess fatigability is not 
warranted.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 
4.45.  There has been no report of any loss of range of 
motion of the left hip area.  In June 1999 the examiner 
stated the veteran had full range of motion of the entire 
musculoskeletal system.  The examiner noted in the June 2000 
examination report that he had no functional impairment and 
no additional loss as far as degrees of range of motion was 
concerned.  The veteran has complained of weakness in 
general, which the Board finds is contemplated by the current 
10 percent evaluation, which establishes a moderate muscle 
injury.  Thus, the findings in the examination reports 
provide no basis for assignment of an increased evaluation 
with the application of 38 C.F.R. §§ 4.40, 4.45.  

The veteran is competent to report his symptoms.  To the 
extent that he asserted he warranted a higher evaluation as 
to his residuals of a pellet shotgun wound to the left 
pelvic/sacroiliac region with retained foreign bodies, the 
Board agrees and has granted a 10 percent evaluation.  
However, to the extent that he has asserted he warrants a 
higher evaluation than 10 percent, the medical evidence does 
not support his contentions for a higher evaluation for the 
reasons stated above.  Hatlestad, 1 Vet. App. 164.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for residuals of a pellet 
shotgun wound of the left hand with retained foreign body in 
the fourth metacarpal region.  Gilbert, 1 Vet. App. at 53.

Extraschedular Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 U.S.C.A. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for extraschedular evaluation, but did 
not grant an increased evaluation on this basis.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

For example, it has not been shown that the service-connected 
residuals of pellet shotgun wounds of the left lower 
extremity with retained foreign bodies, residuals of pellet 
shotgun wounds of the right lower extremity with retained 
foreign body, residuals of a pellet shotgun wound of the left 
hand with retained foreign body in the fourth metacarpal 
region, or residuals of a pellet shotgun wound to the left 
pelvic/sacroiliac region with retained foreign bodies have 
resulted in frequent hospitalizations or caused marked 
interference in employment.  The Board finds that the current 
schedular criteria adequately compensate the veteran for the 
current nature and extent of severity of his service-
connected disabilities.  

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for PTSD, 
the appeal is granted to this extent.

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of pellet shotgun wounds of the left lower 
extremity with retained foreign bodies is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of pellet shotgun wounds of the right lower 
extremity with retained foreign body is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a pellet shotgun wound of the left hand with 
retained foreign body in the fourth metacarpal region is 
denied.

Entitlement to an initial compensable evaluation of 
10 percent for residuals of a pellet shotgun wound to the 
left pelvic/sacroiliac region with retained foreign bodies is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994); 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that the RO has not requested corroboration 
of the veteran's alleged stressful event(s) from the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR).  In order to fulfill the duty to assist, the 
Board finds that an attempt to corroborate the stressors must 
be conducted.

Additionally, the veteran is service connected for residuals 
of a fracture of the right fifth toe.  At the times of the 
June 1999 and June 2000 examinations, he stated it was his 
left fifth toe that had been fractured.  The service medical 
records clearly show it was the right toe, and x-rays of the 
right toe taken in service substantiate the clinical record.  
Because the veteran informed the examiners that it was his 
left fifth toe, the examiners did not examine the right fifth 
toe.  Since the veteran claims he warrants a compensable 
evaluation, a medical examination should be conducted.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to his treatment for 
PTSD and his fractured right 5th toe.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

2.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or 
another available appropriate specialist 
for the purpose of ascertaining the 
nature and extent of severity of his 
service-connected residuals of a fracture 
of the right fifth toe.  The claims file, 
copies of the criteria under 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2000) and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated studies must be conducted.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the appellant's service-
connected right 5th toe disability in 
light of the provisions of 38 C.F.R. 
§ 4.40, 4.45, 4.59.  
Any opinions rendered must be accompanied 
by a complete rationale.

3.  The veteran should be requested to 
clarify and provide any additional 
details regarding the stressful event(s) 
claimed to have caused PTSD, including 
dates, places, names and detailed 
descriptions pertinent to the events 
described in prior statements.  

The veteran is advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible because without such details, an 
adequate search for verifying information 
cannot be conducted.  

4.  Thereafter, the RO should send a list 
of stressors claimed by the veteran, a 
copy of any additional details supplied 
by the veteran, a copy of this remand, a 
copy of the veteran's DD Forms 214 and DA 
Form 20, and all service and personnel 
and other associated documents to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), located at 
7798 Cissna Road, Suite 101, Springfield, 
Virginia, 22150-3197.  The USASCRUR 
should be requested to provide any 
information, which might corroborate any 
of the veteran's alleged stressors.  

5.  Following the above development as to 
the claim of entitlement to service 
connection for PTSD, the RO must also 
review the entire claims file, including 
any additional circumstances related by 
the veteran and any further documentation 
supplied by the USASCRUR, and make a 
specific determination as to whether 
there is evidence corroborating any 
claimed stressful event.  

All credibility issues related to this 
matter should be addressed at this time.  
The RO should then compile a list of all 
stressors deemed verified and associate 
it with the claims file.  

6.  If and only if there has been 
verification of a stressor(s), the 
veteran should be afforded a VA special 
psychiatric examination by a psychiatrist 
who has not previously examined or 
treated him to ascertain whether PTSD is 
present.  

The claims file, a separate copy of this 
remand, and the stressor list compiled by 
the RO (assuming that a stressor(s) 
has/have been corroborated) MUST be 
provided to the examiner for review prior 
and pursuant to conduction and completion 
of the examination.  The examiner should 
be asked to note in the examination 
report that the claims folder and this 
remand were reviewed.  

The examiner must also be instructed that 
only the events listed by the RO may be 
considered as stressors for the purpose 
of determining whether the veteran has 
PTSD related to service, and whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  

The evaluation should include all 
appropriate tests and evaluations, 
including psychological testing with PTSD 
subscales.  

If PTSD is diagnosed, the examiner must 
enumerate the requisite diagnostic 
criteria and explain whether and how, 
with reference to specific clinical 
findings and/or history, each of the 
diagnostic criteria is or is not 
satisfied.

Also, if PTSD is diagnosed, the examiner 
must identify the stressor(s) supporting 
the diagnosis and whether there is 
medical evidence of a causal nexus 
between the veteran's current 
symptomatology and the specific claimed 
in-service stressors.  The rationale for 
all conclusions reached should be 
provided.

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should re-
adjudicate the claim of entitlement to 
service connection for PTSD.  


The RO should readjudicate the claim of 
entitlement to an increased evaluation 
for residuals of fractured right 5th toe, 
and having ruled as to whether service 
connection is warranted for degenerative 
changes of the left wrist.  The RO should 
document its consideration of the 
applicability of 38 C.F.R. §§ 
3.321(b)(1), 4.40, 4.45, 4.59 (1999).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is hereby notified that failure to 
report for a scheduled VA examination(s) may have adverse 
effects on his claims to include denial thereof.  See 
38 C.F.R. § 3.655 (2000).  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 41 -


